REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the limitations in claim 1 of a submersible pump comprising a pump body and top cover, a battery box within the top cover, a driving component is further provided within the pump body and electrically connected with the drive circuit; wherein the driving component comprises a housing of the driving component and a top cover of the driving component; a first flange is circumferentially arranged on an outer sidewall of the housing of the driving component, a second flange is circumferentially arranged on an outer sidewall of the top cover of the driving component, a third flange is circumferentially arranged on an inner sidewall of a housing of the pump body, and the second flange is attached to the first flange, the first flange abuts on the third flange, and a first seal is provided between the first flange and the third flange; the submersible pump further comprises a second screw, wherein a third screw hole is formed on the third flange, a fourth screw hole is formed on an inner sidewall of the top cover, and the second screw passes through the third screw hole to threadedly connected with the fourth screw hole; a first slot is formed on the third flange, and the top cover comprises a first shell and a second shell, wherein the first shell is formed on one side close to the interior of the top cover, the bottom of the first shell snap-fits with the first slot; a second slot is formed on top edge of the housing of the pump body, the bottom of the second shell snap-fits with the second slot, and a second seal is provided between the second shell and the second slot are not shown in the prior art in combination with the remaining limitations of the claim.  The examiner notes US Patent 8,894,389 to Meza et al. which teaches a submersible battery pump sharing many features, but which does not teach the subject matter discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        18 November 2021